Opinion on Rehearing. Mr. Justice Yantis delivered the opinion of the court: On February 13, 1935 an award of Three Hundred Forty-two ($342.00) Dollars was allowed claimant for temporary total disability for nineteen (19) weeks on a maximum allowance of Eighteen ($18.00) Dollars per week, and an award for partial permanent disability was denied for lack of sufficient showing in the record to justify same. From the evidence, appearing in the record, the court held that claimant was justified in availing himself of personally selected medical care, and a further award was allowed him therefor in the sum of One Hundred ($100.00) Dollars, making a total award of Four Hundred Forty-two ($442.00) Dollars. A petition for rehearing was filed February 27,1935. On March 13,1935 claimant’s attorney appeared in person before the court to support orally his petition for rehearing. At that time he requested leave to file an additional medical report and an x-ray picture that had been made prior to the time of the original hearing but not introduced. Allowance was given to introduce these new exhibits, and thereupon the entire record, including the two additional exhibits, were carefully considered on the petition for rehearing. On April 9, 1935 the petition for rehearing was denied and the award of Four Hundred Forty-two ($442.00) Dollars was re-affirmed. Claimant’s counsel thereafter contending that he understood he was to have been given an opportunity to take still further testimony, the court in order to remove any question of misunderstanding, vacated the order denying the petition for rehearing and thereupon granted claimant leave to take further evidence. Such additional evidence was filed on May 16, 1935 and the entire record is now before the court for final consideration. The court has carefully rechecked the record and finds that it did not in its original opinion, as contended by claimant in his petition for rehearing, disregard the stipulation of facts entered into by the parties, but did decline to be governed by the conclusions and suggestions which counsel drew from the facts in evidence; that court did not, contrary to the evidence, assume that the claimant suffered no displacement of fragments as a result of the fracture of the Oscalcis, but based its conclusion as to such fact from all the evidence in the record. Dr. Shreffler in a report dated April 18, 1933 certilled to an examination of plaintiff, and therein stated as follows: “I find that he sustained a fracture of the middle third of the Oscalcis with no displacement of the fragments.” Since filing his petition for rehearing, counsel for plaintiff has submitted another report by Dr. Shreffler of an examination of plaintiff made on July 28, 1934, and an examination of that report shows that Dr. Shreffler was, on July 28, 1934, still in accord with the report made by him on April 18th, for in answer to Question 5 as to the location, nature and extent of injury, he states “Fracture through mid-portion of right Oscalcis.” In the Sixth (6th) clause of plaintiff’s petition for rehearing counsel purports to quote the court as having said “In this case Dr. Shreffler reported that there was no displacement as evidenced by his X-ray examination six weeks after the injury.” Counsel mis-states the opinion. The court therein said “After Dr. Shreffler made the X-ray examination and the above report — Dr. Chmelik, under date of April 21, 1933, made a report of his X-ray examination of March 3, 1933, appearing in the record as ‘ Exhibit B.’ ” This is a correct statement of the facts in the record and the petition for rehearing confuses the same. In plaintiff’s testimony (Page 4) he stated, “He (Dr. Shreffler) 'gave me a complete examination.” Exhibit A is Dr. Shreffler’s report of that examination. The next day, April 19, 1933, Dr. Shreffler examined the X-rays. On April 21, 1933 Dr. Chmelik made a report of the examination made by himself on March 3, 1933, which appears in the record as “Exhibit B.” The latter report is in direct conflict with what claimant testified Dr. Chmelik had repeatedly told him, to-wit: “That there was no fracture or dislocation.” In the supplemental testimony of Dr. • Chmelik, filed May 16, 1935, he was asked “So far as the X-ray shows the( heel bone is properly healed is it not?” Answer — “yes.” Question — “With reference to the Oscalcis —Where is this other bone that was fractured, the Navicular?” Answer — “It was above the Oscalcis (looks at X-ray.) I just can’t say. I am not familiar with it.” Question— “Was it fractured at the near junction to the heel bone?— Can you tell by looking at the X-ray?” Answer — “Don’t know whether it’s the nearest part to the heel bone or farther away.” The record as now found, including the supplemental evidence contains some proof of permanent lameness and partial disability of claimant’s foot, but the medical evidence taken at different timés is so conflicting that the court does not consider itself justified in changing the conclusion heretofore reached. As above stated, an additional award of One Hundred ($100.00) Dollars was originally allowed for medical expense, based upon claimant’s testimony that he had not received adequate medical attention from the doctors furnished by respondent and the record as it now stands does not appear to justify a reversal of that award. The award heretofore allowed is hereby affirmed in favor of claimant in the sum of Four Hundred Forty-two ($442.00) Dollars. This award being subject to the provisions of an Act entitled, “An Act making an appropriation to pay compensation claims of State employees and providing for the method of payment thereof,” approved July 2d, 1935 (Sess. Laws of 1935, p. 49) and being, by the terms of such Act, subject to the approval of the Governor, is hereby, if and when such approval is given, made payable from the General Revenue Fund in the name provided for in such Act.